     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 1 of 16 Page ID #:1




 1   Laurence M. Rosen, Esq. (SBN 219683)
 2   THE ROSEN LAW FIRM, P.A.
     355 South Grand Avenue, Suite 2450
 3   Los Angeles, CA 90071
 4   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 5   Email: lrosen@rosenlegal.com
 6
     Counsel for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10     MARK DALPOGGETTO, Individually              Case No. 2:19-cv-00986
11     and On Behalf of All Others Similarly
       Situated,                                   CLASS ACTION COMPLAINT FOR
12
                                                   VIOLATION OF THE FEDERAL
13           Plaintiff,                            SECURITIES LAWS
14
             v.                                    JURY TRIAL DEMANDED
15
16     WIRECARD AG, MARKUS BRAUN,
       BURKHARD LEY, ALEXANDER
17     VON KNOOP, JAN MARSALEK, and
18     SUSANNE STEIDL,
19
             Defendants.
20
21         Plaintiff Mark DalPoggetto (“Plaintiff”), individually and on behalf of all
22   other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
23   complaint against Defendants (defined below), alleges the following based upon
24   personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
25   belief as to all other matters, based upon, inter alia, the investigation conducted by
26   and through Plaintiff’s attorneys, which included, among other things, a review of
27   the Defendants’ public documents, conference calls and announcements made by
28   Defendants, United States Securities and Exchange Commission (“SEC”) filings,
                                    –1–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 2 of 16 Page ID #:2




 1   wire and press releases published by and regarding Wirecard AG (“Wirecard” or
 2   the “Company”), analysts’ reports and advisories about the Company, and
 3   information readily obtainable on the Internet. Plaintiff believes that substantial
 4   evidentiary support will exist for the allegations set forth herein after a reasonable
 5   opportunity for discovery.
 6                              NATURE OF THE ACTION
 7         1.      This is a federal securities class action on behalf of a class consisting
 8   of all persons and entities other than Defendants who purchased or otherwise
 9   acquired the publicly traded securities of Wirecard from April 7, 2016 through
10   February 1, 2019, both dates inclusive (the “Class Period”). Plaintiff seeks to
11   recover compensable damages caused by Defendants’ violations of the federal
12   securities laws and to pursue remedies under Sections 10(b) and 20(a) of the
13   Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated
14   thereunder.
15                             JURISDICTION AND VENUE
16         2.      The claims asserted herein arise under and pursuant to §§10(b) and
17   20(a) of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5
18   promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
19         3.      This Court has jurisdiction over the subject matter of this action under
20   28 U.S.C. §1331 and §27 of the Exchange Act.
21         4.      Venue is proper in this judicial district pursuant to §27 of the Exchange
22   Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the Company’s business has an
23   effect in this District, and the alleged misstatements entered, and subsequent
24   damages occurred, in this District.
25         5.      In connection with the acts, conduct and other wrongs alleged in this
26   Complaint, Defendants, directly or indirectly, used the means and instrumentalities
27   of interstate commerce, including but not limited to, the United States mail,
28
                                    –2–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 3 of 16 Page ID #:3




 1   interstate telephone communications and the facilities of the national securities
 2   exchange.
 3                                         PARTIES
 4           6.    Plaintiff, as set forth in the accompanying Certification, purchased the
 5   Company’s securities at artificially inflated prices during the Class Period and was
 6   damaged upon the revelation of the alleged corrective disclosure.
 7           7.    Defendant Wirecard, a technology company, purports to provide
 8   outsourcing and white label solutions for electronic payment transactions
 9   worldwide. The Company is headquartered in Aschheim, Germany. Wirecard
10   securities trade OTC under the ticker symbols “WCAGY” and “WRCDF.”
11           8.    Defendant Markus Braun (“Braun”) has served as the Company’s
12   Chief Executive Officer (“CEO”) since 2002. Braun is a member of the Company’s
13   Management Board.
14           9.    Defendant Burkhard Ley (“Ley”) served as the Company’s Chief
15   Financial Officer (“CFO”) from the beginning of the Class Period until December
16   31, 2017. Ley served as a member of the Company’s Management Board.
17           10.   Defendant Alexander von Knoop (“Knoop”) has served as the
18   Company’s CFO since January 1, 2018. Knoop is a member of the Company’s
19   Management Board.
20           11.   Defendant Jan Marsalek (“Marsalek”) has served as the Company’s
21   Chief Operating Officer (“COO”) and a member of the Company’s Management
22   Board since February 2010.
23           12.   Defendant Susanne Steidl (“Steidl”) serves on the Company’s
24   Management Board and as Chief Product Officer (“CPO”), effective January 1,
25   2018.
26           13.   Defendants Braun, Ley, Knoop, Marsalek, and Steidl are herein
27   referred to as “Individual Defendants.”
28           14.   Each of the Individual Defendants:
                                    –3–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 4 of 16 Page ID #:4




 1         (a)    directly participated in the management of the Company;
 2         (b)    was directly involved in the day-to-day operations of the Company at
 3                the highest levels;
 4         (c)    was privy to confidential proprietary information concerning the
 5                Company and its business and operations;
 6         (d)    was directly or indirectly involved in drafting, producing, reviewing
 7                and/or disseminating the false and misleading statements and
 8                information alleged herein;
 9         (e)    was directly or indirectly involved in the oversight or implementation
10                of the Company’s internal controls;
11         (f)    was aware of or recklessly disregarded the fact that the false and
12                misleading statements were being issued concerning the Company;
13                and/or
14         (g)    approved or ratified these statements in violation of the federal
15                securities laws.
16         15.    The Company is liable for the acts of the Individual Defendants and its
17   employees under the doctrine of respondeat superior and common law principles
18   of agency because all of the wrongful acts complained of herein were carried out
19   within the scope of their employment.
20         16.    The scienter of the Individual Defendants and other employees and
21   agents of the Company is similarly imputed to the Company under respondeat
22   superior and agency principles.
23         17.    The Company and the Individual Defendants are referred to herein,
24   collectively, as the “Defendants.”
25                          SUBSTANTIVE ALLEGATIONS
26                     Materially False and Misleading Statements
27         18.    On April 7, 2016, the Company issued a press release containing a web
28   link to its financial results for the fiscal year ended December 31, 2015 (the “2015
                                    –4–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 5 of 16 Page ID #:5




 1   Annual Report”). The 2015 Annual Report was signed by Defendants Braun, Ley
 2   and Marsalek. The 2015 Annual Report contained signed statements by Defendants
 3   Braun, Ley and Marsalek attesting to the accuracy of financial reporting and a fair
 4   review of the development and performance of the business, as well as the attendant
 5   opportunities and risks.
 6         19.    The 2015 Annual Report stated the Company had a thorough process
 7   in place to ensure employees would not misuse (i.e., falsify) information. The 2015
 8   Annual Report stated, in relevant part:
 9         In addition, the Wirecard Group counteracts internal misuse through a
10         closed concept, starting with the selection of employees and a stringent
           “need-to-know” principle, through to the monitoring of all data access
11         events. In close cooperation with the Wirecard Group’s Data Protection
12         Officer, experts ensure that personal data is processed solely in
           accordance with the rules and regulations of the applicable data
13         protection laws.
14         20.    Wirecard’s 2015 Annual Report stated the Company had systems in
15   place to “guarantee” the correct accounting of business processes and transactions
16   and to “ensure[] compliance” with accounting regulations and statutory standards.
17   The 2015 Annual Report stated, in relevant part:
18         2.4 Internal control and risk management system relating to the
19         Group financial accounting process
20
           The Wirecard Group has an internal control and risk management
21         system relating to the (Group) accounting process, in which suitable
22         structures and processes are defined and then implemented within the
           organisation. This is designed to guarantee the timely, uniform and
23         correct accounting of all business processes and transactions. It ensures
24         compliance with statutory standards, accounting regulations and the
           internal Group accounting directive, which is binding for all companies
25         included in the consolidated financial statements.
26
27         21.    On April 6, 2017, the Company issued a press release containing a web

28   link to its financial results for the fiscal year ended December 31, 2016 (the “2016
                                    –5–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 6 of 16 Page ID #:6




 1   Annual Report”). The 2016 Annual Report was signed by Defendants Braun, Ley
 2   and Marsalek. The 2016 Annual Report contained signed statements by Defendants
 3   Braun, Ley and Marsalek attesting to the accuracy of financial reporting and a fair
 4   review of the development and performance of the business, as well as the attendant
 5   opportunities and risks.
 6         22.    The 2016 Annual Report stated the Company had a thorough process
 7   in place to ensure employees would not misuse (i.e., falsify) information. The 2016
 8   Annual Report stated, in relevant part:
 9         In addition, the Wirecard Group counteracts internal misuse through a
10         closed concept, starting with the selection of employees and a stringent
           “need-to-know” principle, through to the monitoring of all data access
11         events. In close cooperation with the Wirecard Group’s Data Protection
12         Officer, experts ensure that personal data is processed solely in
           accordance with the rules and regulations of the applicable data
13         protection laws.
14
           23.    Wirecard’s 2016 Annual Report stated the Company had systems in
15
     place to “guarantee” the correct accounting of business processes and transactions
16
     and to “ensure[] compliance” with accounting regulations and statutory standards.
17
     The 2016 Annual Report stated, in relevant part:
18
           2.4 Internal control and risk management system relating to the
19
           Group financial accounting process
20
21         The Wirecard Group has an internal control and risk management
           system relating to the (Group) accounting process, in which appropriate
22         structures and processes are defined and then implemented within the
23         organisation. This is designed to guarantee the timely, uniform and
           correct accounting of business processes and transactions. It ensures
24
           compliance with statutory standards, accounting regulations and the
25         internal Group accounting directive, which is binding for all companies
26         included in the consolidated financial statements.

27         24.    On April 12, 2018, the Company issued a press release containing a
28   web link to its financial results for the fiscal year ended December 31, 2017 (the
                                    –6–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 7 of 16 Page ID #:7




 1   “2017 Annual Report”). The 2017 Annual Report was signed by Defendants Braun,
 2   Knoop, Marsalek, and Steidl. The 2017 Annual Report contained signed statements
 3   by Defendants Braun, Ley, Marsalek, and Steidl attesting to the accuracy of
 4   financial reporting and a fair review of the development and performance of the
 5   business, as well as the attendant opportunities and risks.
 6         25.    The 2017 Annual Report stated the Company had a thorough process
 7   in place to ensure employees would not misuse (i.e., falsify) information. The 2017
 8   Annual Report stated, in relevant part:
 9         In addition, the Wirecard Group counteracts internal misuse through a
10         closed concept, starting with the selection of employees and a stringent
           “need-to-know” principle, through to the monitoring of all data access
11         events. In close cooperation with the Wirecard Group’s Data Protection
12         Officer, experts ensure that personal data is processed solely in
           accordance with the rules and regulations of the applicable data
13         protection laws.
14
           26.    Wirecard’s 2017 Annual Report stated the Company had systems in
15
     place to “guarantee” the correct accounting of business processes and transactions
16
     and to “ensure[] compliance” with accounting regulations and statutory standards.
17
     The 2017 Annual Report stated, in relevant part:
18
           2.4 Internal control and risk management system relating to the
19         Group financial accounting process
20
           The Wirecard Group has an internal control and risk management
21         system also in relation to the (Group) accounting process, in which
22         appropriate structures and processes are defined and then implemented
23         within the organization. This is designed to guarantee the timely,
           uniform and correct accounting of business processes and transactions.
24         It ensures compliance with statutory standards, accounting regulations
25         and the internal Group accounting directive, which is binding for all
           companies included in the consolidated financial statements.
26
27         27.    The statements referenced in ¶¶18-26 above were materially false
28   and/or misleading because they misinterpreted and failed to disclose the following
                                    –7–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 8 of 16 Page ID #:8




 1   adverse facts pertaining to the Company’s business and operations which were
 2   known to Defendants or recklessly disregarded by them. Specifically, Defendants
 3   made false and/or misleading statements and/or failed to disclose that: (1) for the
 4   period spanning from 2015 to 2018, a senior Wirecard executive in Singapore had
 5   been accused of forging and backdating contracts, including falsifying accounts and
 6   money laundering; (2) an external law firm commissioned to investigate Wirecard’s
 7   Singapore office had reportedly found evidence of “serious offences of forgery
 8   and/or of falsification of accounts”; (3) Wirecard had downplayed weaknesses in
 9   its internal controls over financial reporting and failed to disclose the true extent of
10   those weaknesses; and (4) as a result, Defendants’ statements about Wirecard’s
11   business, operations and prospects were materially false and misleading and/or
12   lacked a reasonable basis at all relevant times.
13                              The Truth Begins to Emerge
14         28.    On January 30, 2019, The Financial Times reported that “[a] senior
15   Wirecard executive was last year suspected of using forged and backdated contracts
16   in a string of suspicious transactions[.]” According to the article, an internal
17   presentation “outlined potential violations of Singapore law, including ‘falsification
18   of accounts’ and ‘money laundering.’” Further, “[t]he whistleblower who briefed
19   the FT on the document was motivated to do so, the person said, out of a concern
20   that no action appeared to have been taken over potentially criminal acts inside a
21   company presenting itself as a blue-chip financial institution.”
22         29.    On this news, shares of WCAGY fell $8.54 per share or nearly 9% to
23   close at $86.66 per share on January 30, 2019. Shares of WRCDF fell $28.10 per
24   share or nearly 15% to close at $161.90 per share on January 30, 2019.
25         30.    On February 1, 2019, The Financial Times reported that “[a]n external
26   law firm commissioned by Wirecard to investigate the payment company’s
27   Singapore office found evidence indicating ‘serious offences of forgery and/or of
28   falsification of accounts’, according to a preliminary report on the inquiry seen by
                                    –8–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 9 of 16 Page ID #:9




 1   the Financial Times.” According to the article, the lawyers’ report stated the
 2   following:
 3         On the face of the evidence uncovered so far, these acts appear to bear
 4         out at the very least serious offences of forgery and/or of falsification
           of accounts/documents under section 477A of Singapore’s Penal Code.
 5         As these acts were intentional, there are reasons to suspect that they
 6         may have been carried out to conceal other misdeeds, such as cheating,
           criminal breach of trust, corruption and/or money laundering.
 7
 8         31.    On this news, shares of WCAGY fell $16.60 per share or nearly 20%
 9   to close at $66.64 per share on February 1, 2019. Shares of WRCDF fell $30.17 per
10   share or over 18% to close at $133.88 per share on February 1, 2019.
11         32.    As a result of Defendants’ wrongful acts and omissions, and the
12   precipitous decline in the market value of the Company’s common shares, Plaintiff
13   and other Class members have suffered significant losses and damages.
14                 PLAINTIFF’S CLASS ACTION ALLEGATIONS
15         33.    Plaintiff brings this action as a class action pursuant to Federal Rule of
16   Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
17   purchased or otherwise acquired the publicly traded securities of Wirecard during
18   the Class Period (the “Class”) and were damaged upon the revelation of the alleged
19   corrective disclosure. Excluded from the Class are Defendants herein, the officers
20   and directors of the Company, at all relevant times, members of their immediate
21   families and their legal representatives, heirs, successors or assigns and any entity
22   in which Defendants have or had a controlling interest.
23         34.    The members of the Class are so numerous that joinder of all members
24   is impracticable. Throughout the Class Period, the Company’s securities were
25   actively traded OTC. While the exact number of Class members is unknown to
26   Plaintiff at this time and can be ascertained only through appropriate discovery,
27   Plaintiff believes that there are hundreds or thousands of members in the proposed
28   Class. Record owners and other members of the Class may be identified from
                                    –9–
     CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 10 of 16 Page ID #:10




 1    records maintained by the Company or its transfer agent and may be notified of the
 2    pendency of this action by mail, using the form of notice similar to that customarily
 3    used in securities class actions.
 4           35.      Plaintiff’s claims are typical of the claims of the members of the Class
 5    as all members of the Class are similarly affected by Defendants’ wrongful conduct
 6    in violation of federal law that is complained of herein.
 7           36.      Plaintiff will fairly and adequately protect the interests of the members
 8    of the Class and has retained counsel competent and experienced in class and
 9    securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
10    of the Class.
11           37.      Common questions of law and fact exist as to all members of the Class
12    and predominate over any questions solely affecting individual members of the
13    Class. Among the questions of law and fact common to the Class are:
14           (a)      whether Defendants’ acts as alleged violated the federal securities
15                    laws;
16           (b)      whether Defendants’ statements to the investing public during the
17                    Class Period misrepresented material facts about the financial
18                    condition, business, operations, and management of the Company;
19           (c)      whether Defendants’ statements to the investing public during the
20                    Class Period omitted material facts necessary to make the statements
21                    made, in light of the circumstances under which they were made, not
22                    misleading;
23           (d)      whether the Individual Defendants caused the Company to issue false
24                    and misleading SEC filings and public statements during the Class
25                    Period;
26           (e)      whether Defendants acted knowingly or recklessly in issuing false and
27                    misleading SEC filings and public statements during the Class Period;
28
                                     – 10 –
      CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 11 of 16 Page ID #:11




 1          (f)    whether the prices of the Company’s securities during the Class Period
 2                 were artificially inflated because of the Defendants’ conduct
 3                 complained of herein; and
 4          (g)    whether the members of the Class have sustained damages and, if so,
 5                 what is the proper measure of damages.
 6          38.    A class action is superior to all other available methods for the fair and
 7    efficient adjudication of this controversy since joinder of all members is
 8    impracticable. Furthermore, as the damages suffered by individual Class members
 9    may be relatively small, the expense and burden of individual litigation make it
10    impossible for members of the Class to individually redress the wrongs done to
11    them. There will be no difficulty in the management of this action as a class action.
12          39.    Plaintiff will rely, in part, upon the presumption of reliance established
13    by the fraud-on-the-market doctrine in that:
14          (a)    Defendants made public misrepresentations or failed to disclose
15                 material facts during the Class Period;
16          (b)    the omissions and misrepresentations were material;
17          (c)    the Company’s securities are traded in efficient markets;
18          (d)    the Company’s securities were liquid and traded with moderate to
19                 heavy volume during the Class Period;
20          (e)    the Company traded OTC, and was covered by multiple analysts;
21          (f)    the misrepresentations and omissions alleged would tend to induce a
22                 reasonable investor to misjudge the value of the Company’s securities;
23                 Plaintiff and members of the Class purchased and/or sold the
24                 Company’s securities between the time the Defendants failed to
25                 disclose or misrepresented material facts and the time the true facts
26                 were disclosed, without knowledge of the omitted or misrepresented
27                 facts; and
28
                                     – 11 –
      CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 12 of 16 Page ID #:12




 1          (g)    Unexpected material news about the Company was rapidly reflected
 2                 in and incorporated into the Company’s stock price during the Class
 3                 Period.
 4          40.    Based upon the foregoing, Plaintiff and the members of the Class are
 5    entitled to a presumption of reliance upon the integrity of the market.
 6          41.    Alternatively, Plaintiff and the members of the Class are entitled to the
 7    presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
 8    of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as
 9    Defendants omitted material information in their Class Period statements in
10    violation of a duty to disclose such information, as detailed above.
11                                          COUNT I
12           Violation of Section 10(b) of The Exchange Act and Rule 10b-5
13                               Against All Defendants
            42. Plaintiff repeats and realleges each and every allegation contained
14
      above as if fully set forth herein.
15
            43.    This Count is asserted against the Company and the Individual
16
      Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. §
17
      78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
18
            44.     During the Class Period, the Company and the Individual Defendants,
19
      individually and in concert, directly or indirectly, disseminated or approved the
20
      false statements specified above, which they knew or deliberately disregarded were
21
      misleading in that they contained misrepresentations and failed to disclose material
22
      facts necessary in order to make the statements made, in light of the circumstances
23
      under which they were made, not misleading.
24
            45.    The Company and the Individual Defendants violated §10(b) of the
25
      1934 Act and Rule 10b-5 in that they: employed devices, schemes and artifices to
26
      defraud; made untrue statements of material facts or omitted to state material facts
27
      necessary in order to make the statements made, in light of the circumstances under
28
                                     – 12 –
      CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 13 of 16 Page ID #:13




 1    which they were made, not misleading; and/or engaged in acts, practices and a
 2    course of business that operated as a fraud or deceit upon plaintiff and others
 3    similarly situated in connection with their purchases of the Company’s securities
 4    during the Class Period.
 5          46.    The Company and the Individual Defendants acted with scienter in that
 6    they knew that the public documents and statements issued or disseminated in the
 7    name of the Company were materially false and misleading; knew that such
 8    statements or documents would be issued or disseminated to the investing public;
 9    and knowingly and substantially participated, or acquiesced in the issuance or
10    dissemination of such statements or documents as primary violations of the
11    securities laws. These defendants by virtue of their receipt of information reflecting
12    the true facts of the Company, their control over, and/or receipt and/or modification
13    of the Company’s allegedly materially misleading statements, and/or their
14    associations with the Company which made them privy to confidential proprietary
15    information concerning the Company, participated in the fraudulent scheme alleged
16    herein.
17          47.     Individual Defendants, who are the senior officers and/or directors of
18    the Company, had actual knowledge of the material omissions and/or the falsity of
19    the material statements set forth above, and intended to deceive Plaintiff and the
20    other members of the Class, or, in the alternative, acted with reckless disregard for
21    the truth when they failed to ascertain and disclose the true facts in the statements
22    made by them or other personnel of the Company to members of the investing
23    public, including Plaintiff and the Class.
24          48.    As a result of the foregoing, the market price of the Company’s
25    securities was artificially inflated during the Class Period. In ignorance of the falsity
26    of the Company’s and the Individual Defendants’ statements, Plaintiff and the other
27    members of the Class relied on the statements described above and/or the integrity
28    of the market price of the Company’s securities during the Class Period in
                                     – 13 –
      CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 14 of 16 Page ID #:14




 1    purchasing the Company’s securities at prices that were artificially inflated as a
 2    result of the Company’s and the Individual Defendants’ false and misleading
 3    statements.
 4           49.    Had Plaintiff and the other members of the Class been aware that the
 5    market price of the Company’s securities had been artificially and falsely inflated
 6    by the Company’s and the Individual Defendants’ misleading statements and by the
 7    material adverse information which the Company’s and the Individual Defendants
 8    did not disclose, they would not have purchased the Company’s securities at the
 9    artificially inflated prices that they did, or at all.
10           50.     As a result of the wrongful conduct alleged herein, Plaintiff and other
11    members of the Class have suffered damages in an amount to be established at trial.
12           51.    By reason of the foregoing, the Company and the Individual
13    Defendants have violated Section 10(b) of the 1934 Act and Rule 10b-5
14    promulgated thereunder and are liable to the Plaintiff and the other members of the
15    Class for substantial damages which they suffered in connection with their
16    purchases of the Company’s securities during the Class Period.
17                                            COUNT II
18                      Violation of Section 20(a) of The Exchange Act
19                             Against The Individual Defendants
             52.    Plaintiff repeats and realleges each and every allegation contained in
20
      the foregoing paragraphs as if fully set forth herein.
21
             53.    During the Class Period, the Individual Defendants participated in the
22
      operation and management of the Company, and conducted and participated,
23
      directly and indirectly, in the conduct of the Company’s business affairs. Because
24
      of their senior positions, they knew the adverse non-public information regarding
25
      the Company’s business practices.
26
             54.    As officers and/or directors of a publicly owned company, the
27
      Individual Defendants had a duty to disseminate accurate and truthful information
28
                                     – 14 –
      CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 15 of 16 Page ID #:15




 1    with respect to the Company’s financial condition and results of operations, and to
 2    correct promptly any public statements issued by the Company which had become
 3    materially false or misleading.
 4          55.    Because of their positions of control and authority as senior officers,
 5    the Individual Defendants were able to, and did, control the contents of the various
 6    reports, press releases and public filings which the Company disseminated in the
 7    marketplace during the Class Period. Throughout the Class Period, the Individual
 8    Defendants exercised their power and authority to cause the Company to engage in
 9    the wrongful acts complained of herein. The Individual Defendants therefore, were
10    “controlling persons” of the Company within the meaning of Section 20(a) of the
11    Exchange Act. In this capacity, they participated in the unlawful conduct alleged
12    which artificially inflated the market price of the Company’s securities.
13          56.    Each of the Individual Defendants, therefore, acted as a controlling
14    person of the Company. By reason of their senior management positions and/or
15    being directors of the Company, each of the Individual Defendants had the power
16    to direct the actions of, and exercised the same to cause, the Company to engage in
17    the unlawful acts and conduct complained of herein. Each of the Individual
18    Defendants exercised control over the general operations of the Company and
19    possessed the power to control the specific activities which comprise the primary
20    violations about which Plaintiff and the other members of the Class complain.
21          57.    By reason of the above conduct, the Individual Defendants are liable
22    pursuant to Section 20(a) of the Exchange Act for the violations committed by the
23    Company.
24                                PRAYER FOR RELIEF
25          WHEREFORE, Plaintiff demands judgment against Defendants as follows:
26          A.     Determining that the instant action may be maintained as a class action
27    under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as
28    the Class representative;
                                     – 15 –
      CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
     Case 2:19-cv-00986-FMO-SK Document 1 Filed 02/08/19 Page 16 of 16 Page ID #:16




 1          B.     Requiring Defendants to pay damages sustained by Plaintiff and the
 2    Class by reason of the acts and transactions alleged herein;
 3          C.     Awarding Plaintiff and the other members of the Class prejudgment
 4    and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees
 5    and other costs; and
 6          D.     Awarding such other and further relief as this Court may deem just and
 7    proper.
 8                           DEMAND FOR TRIAL BY JURY
 9          Plaintiff hereby demands a trial by jury.
10
11    Dated: February 8, 2019                Respectfully submitted,
12
                                             THE ROSEN LAW FIRM, P.A.
13
14                                           By: /s/Laurence M. Rosen
                                             Laurence M. Rosen, Esq. (SBN 219683)
15                                           355 S. Grand Avenue, Suite 2450
16                                           Los Angeles, CA 90071
                                             Telephone: (213) 785-2610
17
                                             Facsimile: (213) 226-4684
18                                           Email: lrosen@rosenlegal.com
19
                                             Counsel for Plaintiff
20
21
22
23
24
25
26
27
28
                                     – 16 –
      CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
